Citation Nr: 0621598	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Angela Oh, Legal Intern



INTRODUCTION

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama that denied the benefits sought on 
appeal.  The veteran, who had active service from July 1967 
to February 1971, appealed that decision to the BVA and the 
case was referred to the Board for appellate review.  



FINDINGS OF FACT


1.  The veteran entered service with a preexisting bilateral 
hearing loss that was not shown to have increased in severity 
or chronically worsened during service.  

2.  Tinnitus was not manifested by service and is not shown 
to be causally or etiologically related to service, including 
any in-service noise exposure.



CONCLUSIONS OF LAW


1.  Preexisting bilateral hearing loss was not aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1153, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.306 (2005).

2.  Tinnitus was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the veteran dated in November 2004.  While this notice does 
not provide any information concerning the evaluation or the 
effective date that could be assigned should service 
connection be granted, Dingess v. Nicholson, 19 Vet. App. 473 
(2006), since this decision affirms the RO's denial of 
service connection, the veteran is not prejudiced by the 
failure to provide him that further information.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have been kept appraised 
of the RO's actions in this case by way of the Statement of 
the Case, and been informed of the evidence considered in the 
case, the pertinent laws and regulations and a rationale for 
the decision reached in denying the claims.  The veteran and 
his representative have not made the RO or the Board aware of 
any additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the veteran's appeal.

The Board acknowledges the veteran's representatives request 
for an additional VA examination, contending that the VA 
examination of record is inadequate.  The representative 
points out that the VA examiner indicated that he had 
reviewed "medical records," rather than the claims file and 
that the record did not indicate that the VA examination was 
performed by a state-licensed audiologist as required by 
38 C.F.R. § 4.85(a).  However, after reviewing the report of 
the December 2005 VA examination the Board finds that it is 
adequate for purposes of this appeal.  

In this regard, the Board observes that the RO's request for 
the VA examination clearly indicated that the veteran's 
claims file was being sent for review by the examiner, and 
the VA examiner made reference to records contained in the 
claims file, specifically the veteran's service medical 
records.  As such, the Board is of the opinion that the 
examination report does reflect that the VA examiner did 
review the veteran's claims file.  As for whether the VA 
examiner was a state-licensed audiologist as required by 
38 C.F.R. § 4.85(a), the Board assumes that in the regular 
course of business the RO and the VA Medical Center comply 
with applicable VA regulations, including 38 C.F.R. 
§ 4.85(a), and that the VA examination was conducted by a 
state-licensed audiologist.  Lastly, the VA examination 
report contains a history of the disabilities at issue, as 
well as pertinent complaints, clinical findings and opinions 
as to the etiology of the veteran's hearing loss and 
tinnitus.  For these reasons, the Board concludes that an 
additional VA examination is unnecessary.

The veteran is seeking service connected disability 
compensation benefits for bilateral hearing loss and 
tinnitus.  The veteran contends that his bilateral hearing 
loss was aggravated as a result of in-service exposure to jet 
engines, aircraft, and helicopters.  The veteran also 
contends that his tinnitus is due to noise he was exposed to 
during service and that the onset of his tinnitus was gradual 
and present for approximately 25 years.

Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation on a 
preexisting injury suffered or disease contracted in the line 
of duty, in the active military, naval or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that a disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Generally, to prove service 
connection, the record must contain:  (1) Medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the inservice disease or injury.  Pond v. West, 
12 Vet. App. 341, 346 (1999); Caluza v. Brown, 
7 Vet. App. 498 (1995).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153.  Clear and 
unmistakable evidence is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  38 C.F.R. § 3.306.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertinent to the manifestation 
of the disability prior to, during and subsequent to service.  
Id.  Temporary or intermittent flare-ups of a preexisting 
injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, as 
contrasted with symptoms, has worsened.  Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991); Green v. Derwinski, 1 Vet. App. 
320, 323 (1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993).  Accordingly, "a lasting worsening of the condition" 
-- that is, a worsening that existed not only at the time of 
separation but one that still exists currently is required.  
See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see 
also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

Bilateral Hearing Loss

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 
(2005).  

The veteran's Pre-Induction examination conducted in December 
1966, noted that the veteran had hearing loss prior to 
service with auditory findings that included a loss of 55 
decibels at 4000 Hertz, bilaterally, and he was placed on an 
"H-2" physical profile due to his hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (noting that 
the threshold for normal hearing is from zero to 20 decibels, 
and that threshold levels above 20 decibels indicate some 
degree of hearing loss).  The veteran's separation exam 
conducted in January 1971 showed improvement in his hearing 
with findings of 25 decibels of 4000 Hertz, right ear and 35 
decibels at 4000 Hertz, left ear.  Post-service medical 
evidence of hearing loss was first documented six years after 
service in February 1978.  The most recent VA audiological 
examination dated in December 2004 showed the veteran had 
hearing loss that met the VA requirements for hearing loss 
set forth in 38 C.F.R. § 3.385.  

There are two opinions as to the etiology of the veteran's 
hearing loss.  A private medical record dated in October 2004 
from Michelle M. Hames, Au.D opined that the veteran was 
exposed to excessive noise during service and that the 
veteran's hearing loss showed characteristics of a noise 
induced hearing loss due to prolonged exposure to excessive 
noise that is as likely as not related to service.  The VA 
examiner, on the other hand, opined that since the veteran 
had a hearing loss when he entered service and it was not 
made worse by the military, the veteran's current hearing 
loss is not due to his time in the military.  In offering 
this opinion, the examiner reviewed audiological testing 
performed during service.

In analyzing the merits of this claim, the Board finds that 
service connection for bilateral hearing loss must be denied.  
Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record on appeal.  38 U.S.C.A. 
§ 7104.  The law is clear that it is the Board's duty to 
assess the credibility and probative value of evidence, and 
provided that it offers an adequate statement of reasons or 
bases, the Board may favor one medical opinion over another.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wray v. Brown, 7 
Vet. App. 488 (1995) (the Board may adopt a particular 
independent medical expert's opinion for its reasons and 
bases where the expert has fairly considered the material 
evidence of record).  The Board, of course, is not free to 
reject medical evidence on the basis of its own 
unsubstantiated medical conclusions.  Flash v. Brown, 8 Vet. 
App. 332. 229 (1995).

The Board finds that of the two medial opinions as to the 
etiology of the veteran's hearing loss, the opinion of the VA 
examiner has greater probative value.  The opinion of the 
private audiologist did not have the benefit of a review of 
all pertinent medical record, particularly the veteran's 
service medical records.  As such, this opinion did not 
account for the fact the veteran entered service with a 
preexisting hearing loss, and did not address whether that 
preexisting hearing loss increased in severity during 
service.  The VA examiner did have the benefit of a review of 
all pertinent medical records, including the veteran's 
service medical records.  The VA examiner made reference to 
specific service medical records in concluding that the 
veteran entered service with a preexisting hearing loss that 
was not shown by those records to have increased in severity 
during service.  Since the opinion of the private audiologist 
did not make reference to salient facts in offering the 
opinion, the Board finds that it has little or no probative 
value.  

Consequently, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for hearing loss.  Therefore, service connection 
for bilateral hearing loss is not established.  

Tinnitus

The veteran's service medical records contain no evidence of 
complaints, treatment or diagnosis of tinnitus during 
service.  Private medical records also contain no evidence of 
tinnitus.  Further, the VA examiner opined that the veteran's 
tinnitus is not related to his time in the military.  

Since the only medical opinion as to the etiology of the 
veteran's tinnitus indicates that it is not related to 
service, the Board concluded that the medical evidence is 
against the claim for service connection for tinnitus.  
Consequently, entitlement to service connection for tinnitus 
is not warranted.  

Given the medical evidence against the claim, for the Board 
to conclude that the veteran's disorder had its origin during 
military service in these circumstances would be speculation, 
and the law provides that service connection may not be based 
on resort to speculation or remote possibility.  38 C.F.R. § 
3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Simply 
put, in the absence of a present disability that is related 
to service, a grant of service connection is clearly not 
supportable.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The veteran was advised of the need to submit medical 
evidence demonstrating a nexus between a current disability 
and service by way of a November 2004 letter from the RO to 
him, but he has failed to do so.  A claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the VA, 38 U.S.C.A. § 5107(a), and 
the veteran was clearly advised in the November 2004 letter 
of the need to submit medical evidence of a relationship 
between the current disability and an injury, disease or 
event in service.  While the veteran is clearly of the 
opinion that his tinnitus is related to service, as a lay 
person, the veteran is not competent to offer an opinion that 
requires specialized training, such as the etiology of a 
medical disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Accordingly, the Board concludes that service 
connection tinnitus is denied.  

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


